Exhibit 4.2

 



THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 

 

GROM SOCIAL ENTERPRISES, INC.

 

SENIOR SECURED CONVERTIBLE NOTE

 

$   March 16, 2020 

 

FOR VALUE RECEIVED, GROM SOCIAL ENTERPRISES, Inc., a Florida corporation (the
“Company”), promises to pay to _______ (the “Holder”) in lawful money of the
United States of America or Common Stock, or any combination thereof, the
principal sum of $_____, or such lesser amount as shall equal the outstanding
principal amount hereof, together with interest from the date of this Senior
Secured Convertible Note (this “Note”) on the unpaid principal balance at a rate
equal to 12% per annum computed on the basis of the actual number of days
elapsed and a year of 365 days. All unpaid principal, together with any then
unpaid and accrued interest and other amounts payable hereunder, shall be due
and payable on March 16, 2024 (the “Maturity Date”) or such earlier date as this
Note is permitted to be repaid as provided hereunder. This Note is one of the
senior secured convertible notes issued in connection with that certain offering
of notes of the Company (the “Offering”) and pursuant to that certain
Subscription Agreement, dated the date hereof (the “Subscription Agreement”), by
and between the Company and the Holder. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Subscription Agreement.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1.                   Payments.

 

(a)                Principal and Interest. Interest shall accrue on the
outstanding principal amount of this Note at an annual rate of twelve percent
(12%). The Company shall pay monthly installments of principal and interest to
the Holder, in accordance with the amortization schedule attached hereto as
Annex A, commencing from ______, the date which is sixty (60) days from the
Original Issuance Date, through the Maturity Date if not otherwise converted
into shares of Common Stock pursuant to Section 2 hereof. Each date upon which a
payment of principal and interest is due hereunder shall be referred to as a
“Payment Date”. If any Payment Date is not a Trading Day, the applicable payment
shall be due on the next succeeding Trading Day.

 

 

 



 1 

 

 

(b)                Voluntary Prepayment. Subject to the provisions of this
Section 1(b), at any time after the Original Issuance Date, the Company may
deliver a notice to the Holder (an “Optional Redemption Notice” and the date
such notice is deemed delivered hereunder, the “Optional Redemption Notice
Date”) of its irrevocable election to redeem some or all of the then outstanding
principal amount of this Note (the “Optional Redemption Amount”) for cash on the
fifth (5th ) Trading Day following the Optional Redemption Notice Date (such
date, the “Optional Redemption Date”, such five (5) Trading Day period, the
“Optional Redemption Period ” and such redemption, the “Optional Redemption”).
The Optional Redemption Amount is payable in full on the Optional Redemption
Date. The Holder’s acceptance of any Optional Redemption Amount is subject to
the Company’s payment on the Optional Redemption Date of a prepayment penalty
(the “Optional Redemption Penalty”) in an amount equal to four (4%) of the
Optional Redemption Amount.

  

2.                   Conversion.

 

(a)                Conversion; Calculation of Conversion Shares. The conversion
price on any Conversion Date shall be equal to 75% of the average sales price of
the Common Stock over the sixty (60) day trading period immediately preceding
such Conversion Date per share of Common Stock (subject to adjustment as
described herein (the “Conversion Price”), provided, however, that in no event
shall the Conversion be less than $0.10 per share. The number of Conversion
Shares issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the aggregate amount of principal and interest
outstanding under the Note by (y) the Conversion Price.

 

(b)                Holder Voluntary Conversion.

 

(i)                  At any time until this Note is no longer outstanding, this
Note shall be convertible, in whole or in part, into shares of Common Stock at
the option of the Holder, at any time and from time to time (subject to the
conversion limitations set forth in Section 2(j) hereof). The Holder shall
effect conversions by delivering to the Company a Notice of Conversion, the form
of which is attached hereto as Annex B (each, a “Notice of Conversion”),
specifying therein the principal amount of this Note to be converted and the
date on which such conversion shall be effected (such date, the “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is deemed
delivered hereunder. No ink-original Notice of Conversion shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Conversion form be required. To effect conversions hereunder, the
Holder shall not be required to physically surrender this Note to the Company
unless the entire principal amount of this Note, plus all accrued and unpaid
interest thereon, has been so converted in which case the Holder shall surrender
this Note as promptly as is reasonably practicable after such conversion without
delaying the Company’s obligation to deliver the Conversion Shares otherwise
pursuant to the terms of this Note. Conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Note in an amount equal to
the applicable conversion. The Holder and the Company shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Company may deliver an objection to any Notice of Conversion within one (1)
Business Days of delivery of such Notice of Conversion. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.

 

(ii)               Mechanics of Conversion. Not later than two (2) Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) the Conversion Shares
which, on or after the earlier of (i) the six month anniversary of the date of
this Note or (ii) the Effective Date, shall be free of restrictive legends and
trading restrictions (other than those which may then be required by the
Subscription Agreement) representing the number of Conversion Shares being
acquired upon the conversion of this Note and (B) a bank check in the amount of
accrued and unpaid interest.

 

(c)                Failure to Deliver Conversion Shares. If, in the case of any
Notice of Conversion, such Conversion Shares are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such Conversion Shares, to rescind such Conversion, in which event
the Company shall promptly return to the Holder any original Note delivered to
the Company and the Holder shall promptly return to the Company the Conversion
Shares issued to such Holder pursuant to the rescinded Conversion Notice.

 

 

 



 2 

 

 

(d)                Obligation Absolute; Partial Liquidated Damages. The
Company’s obligations to issue and deliver the Conversion Shares upon conversion
of this Note in accordance with the terms hereof are absolute and unconditional.
In addition to any other rights available to the Holder, if the Company fails
for any reason to deliver to the Holder such Conversion Shares by the Share
Delivery Date pursuant to Section 2(b)(ii), and if after such Share Delivery
Date the Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Conversion Shares which the Holder was entitled to receive upon the conversion
relating to such Share Delivery Date (a “Buy-In”), then the Company shall (A)
pay in cash to the Holder (in addition to any other remedies available to or
elected by the Holder) the amount, if any, by which (x) the Holder’s total
purchase price (including any brokerage commissions) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that the Holder was entitled to receive from the conversion at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 2(b)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
Conversion Shares upon conversion of this Note as required pursuant to the terms
hereof.

 

(e)                 Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Note and payment of interest on this Note, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Notes), not less than such aggregate number of shares of the Common Stock as
shall (subject to the terms and conditions set forth in the Subscription
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 5) upon the conversion of the then outstanding principal amount of this
Note and payment of interest hereunder. The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.

   

(f)                Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

(g)                Transfer Taxes and Expenses. The issuance of Conversion
Shares on conversion of this Note shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such Conversion Shares, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such Conversion Shares
upon conversion in a name other than that of the Holder of this Note so
converted and the Company shall not be required to issue or deliver such
Conversion Shares unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion and all fees to the Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Conversion Shares.

 

(h)                  Stock Dividends and Stock Splits. If the Company, at any
time while this Note is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of the Notes), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

 

 



 3 

 

 

(i)                  Notices of Record Date. In the event of:

 

(i)                  Any taking by the Company of a record of the holders of any
class of securities of Company for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right; or

 

(ii)               Any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets of the Company to any other
Person or any consolidation or merger involving the Company; or

 

(iii)             Any voluntary or involuntary dissolution, liquidation or
winding-up of the Company, or

 

(iv)              the Company shall deliver to Holder at least ten (10) days
prior to the earliest date specified therein, a notice specifying (A) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right and the amount and character of such dividend,
distribution or right; and (B) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding-up is expected to become effective and the record date for determining
stockholders entitled to vote thereon.

 

 (j)               Holder’s Conversion Limitations. The Company shall not affect
any conversion of this Note, and the Holder shall not have the right to convert
any portion of this Note, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Note beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 2(j), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 2(j) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(j), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by Company or Company’s transfer agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two (2) Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Company or the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Note held by the Holder.
The Holder may decrease the Beneficial Ownership Limitation at any time and the
Holder, upon not less than 61 days’ prior notice to the Company, and may
increase the Beneficial Ownership Limitation provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
Beneficial Ownership Limitation provisions of this Section 2(j) shall continue
to apply. Any such increase will not be effective until the 61 st day after such
notice is delivered to the Company. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(j) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.

 

 

 



 4 

 

 

3.                   Security Interest.

 

(a)                As collateral security for the Company’s obligations pursuant
to this Note, the Company hereby pledges, assigns and transfers to the Holder a
first priority security interest in and collateral assignment of the Company’s
right, title and interest in and to all of the assets and tangible and
intangible property of the Company, other than the shares of (i) Grom Holdings,
Inc., a Delaware corporation(ii) the shares of TD Holdings Limited, a Hong Kong
corporation and (iii) the shares of Top Draw Animation HongKong Limited
(collectively, the “Collateral”).

 

 (b)             The Company authorizes the Holder to file or cause to be filed
one or more financing statements, amendments to financing statements,
continuations to financing statements, in lieu financing statements, and other
similar filings with any filing or recording office for the purpose of
perfecting or continuing the perfection of or otherwise establishing Holder’s
security interest in the Collateral.

 

(c)                So long as this Note remains outstanding, the Company agrees
to (i) do, observe and perform or cause to be done, observed and performed all
of its obligations and all matters and things necessary to be done, observed and
performed for the purpose of maintaining the Collateral in good condition,
including complying with and maintaining in effect all licenses, approvals and
permits and all contracts and contract rights related to the Collateral and (ii)
upon the reasonable request of Holder, execute and deliver such further
instruments and do or cause to be done such further acts as may be necessary or
advisable to carry out the intent and purposes of this Note with respect to the
Collateral.

 

4.                   Events of Default. The occurrence of any of the following
shall constitute an “Event of Default” under this Note:

 

(a)                Failure to Pay. The Company shall fail to pay (i) when due
any principal payment on the due date hereunder or (ii) any interest payment or
other payment required under the terms of this Note on the date due and such
payment shall not have been made within thirty (30) days of the Company’s
receipt of written notice by the Required Holders of such failure to pay; or

 

(b)                Breaches of Covenants. The Company shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Note (other than those specified in Section 4(a) hereof) the failure of which
would have a material adverse effect on the Company and such failure shall
continue for thirty (30) days after the Company’s receipt of written notice by
the Required Holders to the Company of such failure; or

 

(c)                Voluntary Bankruptcy or Insolvency Proceedings. The Company
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) admit in writing its inability to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(d)                Involuntary Bankruptcy or Insolvency Proceedings. Proceedings
for the appointment of a receiver, trustee, liquidator or custodian of the
Company, or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or any of its subsidiaries, if any, or
the debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within forty-five (45) days of
commencement.

 

 

 



 5 

 

 

5.                   Rights of Holder upon Default. Upon the occurrence of any
Event of Default (other than an Event of Default described in Section 4(c) or
Section 4(d) ) hereof and at any time thereafter during the continuance of such
Event of Default, Holder may, with the written consent of the Required Holders,
by written notice to the Company, declare all outstanding obligations payable by
the Company hereunder to be immediately due and payable, and take possession of
and exercise control over, to the fullest extent permitted by law, any
Collateral, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived. Upon the occurrence of any Event
of Default described in Section 4(c) and Section 4(d) hereof, immediately and
without notice, all principal and accrued and unpaid interest hereunder shall
automatically become immediately due and payable, and the Holder may take
possession of and exercise control over, to the fullest extent permitted by law,
any Collateral, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived. In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, Holder may exercise any other right power or remedy permitted to it by
law, either by suit in equity or by action at law, or both.

 

6.                   Definitions. As used in this Note, the following
capitalized terms shall have the following meanings:

 

“Common Stock” means the Common stock of the Company, par value $0.001 per
share.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note.

 

“Event of Default” has the meaning given in Section 4 hereof.

 

“Holders” means the Holder and the other holders of a Note issued in connection
with this Offering.

 

“Maturity Date” has the meaning given in the preamble to this Note.

 

 “Note” has the meaning given in the preamble of this Note.

 

“Notes” means the notes issued by the Company to those investors in connection
with this Offering.

 

“Optional Redemption” has the meaning given in Section 1(b) hereof.

 

“Optional Redemption Date” has the meaning given in Section 1(b) hereof.

 

“Optional Redemption Notice Date” has the meaning given in Section 1(b) hereof.

 

“Optional Redemption Period” has the meaning given in Section 1(b) hereof.

 

“Optional Redemption Penalty” has the meaning given in Section 1(b) hereof.

 

“Original Issuance Date” means the date of the first issuance of the Note,
regardless of any transfers of such Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Payment Date” has the meaning given in Section 1(b) hereof.

 

“Required Holders” means the Holders holding more than sixty-six and two third
percent (66 2/3)% of the aggregate outstanding principal due under the Notes.

 

“Subscription Agreement” has the meaning given in the preamble of this Note.

 

 

 



 6 

 

 

7.                   Miscellaneous.

 

(a)                Successors and Assigns; Transfer of this Note or Securities
Issuable on Conversion Hereof.

 

(i)                Subject to the restrictions on transfer described in this
Section 7(a), the rights and obligations of the Company and Holder shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the Company and Holder.

 

(ii)               With respect to any offer, sale or other disposition of this
Note or securities into which such Note may be converted, Holder shall give
advance written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of Holder’s counsel or other
evidence reasonably satisfactory to the Company, to the effect that such offer,
sale or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Upon receiving such written
notice and reasonably satisfactory opinion or other evidence if so requested,
the Company, as promptly as practicable, shall notify Holder that Holder may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 7(a) that the opinion of counsel for Holder,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Holder promptly after such determination has been made. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.

 

(iii)             Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of Holder.

 

(b)                Waiver and Amendment. Any provision of this Note may be
amended, waived or modified only upon the written consent of the Company and the
Required Holders.

 

(c)                Notices. All notices, requests, demands, consents,
instructions or other communications required or permitted hereunder shall be
made in accordance with:

 

If to the Company: Grom Social Enterprises, Inc.  

2060 NW Boca Raton Blvd., Suite #6

Boca Raton, FL 33431

  Facsimile No:  

Email:

Attention:

With copies to (which shall   not constitute notice): The Crone Legal Group,
P.C.   500 Fifth Avenue, Suite 938   New York, NY 10110   Facsimile No.: (917)
438-6137   Email: mcrone@cronelegalgroup.com   Attn: Mark Crone

 

If to the Holder:

Name:

Address:

Email:

Facsimile:

Attn:

 

 

 



 7 

 

 

(d)                Ranking. The Company and Holder acknowledge and agree that
the Notes rank senior to all other securities of the Company. Payment of all or
any portion of the outstanding principal amount of this Note and all interest
hereon shall be senior in right of payment and in all other respects to all
other securities of the Company. Payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be
senior in right of payment and in all other respects to all other indebtedness
of the Company.

 

(e)                Payment. Unless converted into the Company’s equity
securities pursuant to the terms hereof, payment shall be made in United States
dollars.

 

(f)                 Usury. In the event any interest is paid on this Note which
is deemed to be in excess of the then legal maximum rate, then that portion of
the interest payment representing an amount in excess of the then legal maximum
rate shall be deemed a payment of principal and applied against the principal of
this Note.

 

(g)                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

 

(h)                Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Florida, without regard to its internal rules governing
the conflict of laws.

 

 

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 



 8 

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

  GROM SOCIAL ENTERPRISES, inc.      

By:                                

Name: Melvin Leiner

Title: Executive Vice President

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

ANNEX A

 

[Amortization Schedule]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

ANNEX B

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Senior Secured
Convertible Note due [●], 2020 of Grom Social Enterprises, Inc., a Florida
corporation (the “Company”), into shares of common stock (the “ Common Stock ”),
of the Company according to the conditions hereof, as of the date written below.
If shares of Common Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 2 of this Note, as determined in accordance
with Section 13(d) of the Securities Exchange Act of 1934, as amended.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

  Date to Effect Conversion: ____________________________       Principal Amount
of Note to be Converted: $__________________       Accrued Interest to be
Converted, if any: $______________           Number of shares of Common Stock to
be issued: ______________       Signature:
_________________________________________       Name:
____________________________________________       Address for Delivery of
Common Stock Certificates: __________  
_____________________________________________________  
_____________________________________________________       Or       DWAC
Instructions: _________________________________       Broker No:_____________  
   

 

 

 11 



